KLEIN, J.,
concurring specially.
I agree with the majority except to the extent that it suggests that any action must be taken by the juvenile in order to preserve the issue of sufficiency of the evidence for appeal.
Florida Rule of Juvenile Procedure 8.110(f), as the majority opinion points out, provides: “If the court finds that the allegations in the petition have not been sustained, it shall enter an order so finding and dismissing the case.” Rule 8.110(k) provides:
If at the close of the evidence for the petitioner, the court is of the opinion that the evidence is insufficient to establish a prima facie case of guilt against the child, it may, or on the motion of the state attorney or the child shall, enter an order dismissing the petition for insufficiency of the evidence.
In my opinion these rules mean that no action is required to be taken by the juvenile in the trial court in order to preserve for appeal the issue of sufficiency of the evidence. This is consistent with nonjury civil cases, in which the sufficiency of the evidence to support the judgment can be raised on appeal “whether or not the party raising the question has made any objection thereto in the trial court or made a motion for rehearing, for new trial, or to alter or amend the judgment.” Rule 1.530(e).